DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.

Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments. 

Claim(s) 1-11 are pending and under consideration for this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-4, 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (US 2013/0255360 A1) in view of Nakajima et al (JP 06169007 A). 

Claim 1: Minami discloses a substrate holder (see e.g. abstract of Minami) comprising: 
a first holding member (see e.g. #54 on Fig 5 and 6 of Minami) and 
a second holding member (see e.g. #62 on Fig 5 and 6 of Minami) capable of holding a substrate detachably (the holder opens and closes brining the first and second holding members together, see e.g. Fig 4 of Minami) by holding an outer peripheral portion of the substrate therebetween (see e.g. #66 and #80 on Fig 5 of Minami), 
wherein the first holding member has a supporting part on which the substrate is mountable (see e.g. #80 on Fig 5 of Minami), 
the supporting part has an edge portion located in a peripheral portion of the supporting part and capable of holding the outer peripheral portion of the substrate therebetween (see e.g. #80 on Fig 5 of Minami), and a recessed portion other than the edge portion, the recessed portion being recessed with respect to the edge portion (see e.g. #100 on Fig 6 of Minami).

Minami does not explicitly teach that the substrate holder has a substrate holding member configured to apply a force to the substrate in a direction from the recessed portion toward the substrate, the substrate holding member is located in the recessed portion and separated from the edge portion, the substrate holding member contacts with the substrate on a center portion of the substrate or the substrate holding member 

Minami teaches that recessed portion applies a vacuum force to the wafer (see e.g. [0060] and [0062] of Minami). Nakajima teaches a configuration for the first holding member which includes at least one recess for the application of a vacuum force (see e.g. see e.g. page 2, paragraph starting with “DESCRIPTION” of Nakajima) and #2 on Fig 1 of Nakajima) as well as providing substrate holding member in the recess (see e.g. page 3, paragraph starting with “Next” of Nakajima) to apply a force to the substrate in a direction from the recessed portion toward the substrate (see e.g. page 3, paragraph starting with “Next” of Nakajima), The configuration of Nakajima allows for a warped wafer or one with foreign material attached to be securely held using a vacuum force (see e.g. page 2, paragraph starting with “The present invention” of Nakajima). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the holder of Minami to include the recess and substrate holding member taught in Nakajima to create a better holding force from the vacuum for warped wafer or wafers with foreign material. 

Claim 2: Minami in view Nakajima teaches that the recessed portion has a through-hole, and the substrate holding member is placed in the through-hole (see e.g. page 3, paragraph starting with “Next” and #4 on Fig 7 of Nakajima). 

Claim 3: Minami in view Nakajima teaches that the substrate holding member is movable in the through-hole in a direction from the recessed portion toward the substrate and/or in a direction from the substrate toward the recessed portion (see e.g. page 3, paragraph starting with “Next” and #4 on Fig 7 of Nakajima).

Claim 4: Minami in view Nakajima teaches that a portion of the substrate holding member which is contactable with the substrate and a portion of the edge portion which is contactable with the substrate have an equal height measured from a point on the recessed portion in the direction from the recessed portion toward the substrate (this would occur for a non-warped wafer). 

Claim 6: Minami in view Nakajima teaches that the substrate holding member has at least one variable length member, the variable length member allocatable between the recessed portion and the substrate and having a length adjustable in the direction from the recessed portion toward the substrate, and the length of the variable length member is adjustable according to a distance between the recessed portion and the substrate (see e.g. page 3, paragraph starting with “Next” and #4 on Fig 7 of Nakajima).

Claim 11: Minami in view Nakajima teaches a plating apparatus comprising the substrate holder according to claim 1 (see e.g. rejection of claim 1 above), capable of electrolytically plating the substrate (see e.g. abstract of Minami). 

Claim 8: Minami discloses a substrate holder (see e.g. abstract of Minami) comprising: 

a second holding member (see e.g. #62 on Fig 5 and 6 of Minami) capable of holding a substrate detachably (the holder opens and closes brining the first and second holding members together, see e.g. Fig 4 of Minami) by holding an outer peripheral portion of the substrate therebetween (see e.g. #66 and #80 on Fig 5 of Minami), 
the first holding member has an edge portion (see e.g. #80 on Fig 5 of Minami), and a recessed portion other than the edge portion (see e.g. #100 on Fig 6 of Minami), the recessed portion being recessed with respect to the edge portion (see e.g. #100 on Fig 6 of Minami).

Minami does not explicitly teach that the substrate holder has 
a variable length member, the variable length member is adjustable in length and capable of applying a force to the substrate by coming into contact with the substrate, 
the variable length member is located in the recessed portion and separated from the edge portion, 
the variable length member contacts with the substrate on a center portion of the substrate, or the variable length member has at least two variable length members that are arranged in a circle and contact with the substrate.

Minami teaches that the recessed portion applies a vacuum force to the wafer (see e.g. [0060] and [0062] of Minami). Nakajima teaches a configuration for the first holding member which includes 

as well as providing at least one variable length member (see e.g. page 3, paragraph starting with “Next” and #4 on Fig 7 of Nakajima), 
the variable length member is adjustable in length and capable of applying a force to the substrate by coming into contact with the substrate (see e.g. page 3, paragraph starting with “Next” of Nakajima), 
the variable length member is located in the recessed portion and separated from the edge portion (see e.g. page 3, paragraph starting with “Next” and #4 on Fig 7 of Nakajima),
the variable length member contacts with the substrate on a center portion of the substrate (see e.g #4 on Fig 5 of Nakajima).

The configuration of Nakajima allows for a warped wafer or one with foreign material attached to be securely held using vaccum force (see e.g. page 2, paragraph starting with “The present invention” of Nakajima). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the holder of Minami to include the recess and substrate holding member taught in Nakajima to create a better holding force from the vacuum for warped wafer or wafers with foreign material. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami in view Nakajima as applied to claim 1 above, and in further view of Fredenberg et al (US 2011/0278162 A1). 

Claim 5: Minami in view Nakajima does not explicitly teach that the substrate holding member is an elastic member allocatable between the recessed portion and the substrate. Minami in view Nakajima teaches that the substrate holding member’s height is adjustable using a motor based on differing shapes along the wafer (see e.g. page 3, paragraph starting with “Next” and #4 on Fig 7 of Nakajima). Fredenberg teaches a similar system for electrical contacts (see e.g. 11A of Fredenberg). Instead of a motor, Fredenerg uses inflatable (elastic) bellows to control the height of contact based on specifics of the wafer (see e.g. [0086] of Fredenberg). It would have been obvious to a person having ordinary skill in the art at the time filing to modify the holder of Minami in view Nakajima so that the motor is replaced with the inflatable bellows taught in Fredenberg because KSR rational B states “Simple substitution of one known element for another to obtain predictable results” is obvious.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami in view Nakajima as applied to claim 1 above, and in further view of Wang et al (US 2002/0084189 A1). 

Claim 7: Minami in view Nakajima does not explicitly teach that each of the substrate holding member and the first holding member is supported by an elastic body so that the substrate holding member and the first holding member have a length adjustable in the direction toward the substrate. Wang teaches using an elastic body (see e.g #2729 on Fig 3B of Wang) to support a first holding member and all components part of it (see . 

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami in view Nakajima as applied to claim 1 above, and in further view of Basol et al (US 2003/0194866 A1).

Claim 9: Minami in view Nakajima does not explicitly teach a pressure sensor capable of detecting a contact pressure between the variable length member and the substrate. Basol teaches incorporating pressure sensors (see e.g. [0054] of Basol) into an apparatus for plating wafers that allows the amount of pressure applied to the wafer to be adjusted in real time (see e.g. [0054] of Basol). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the holder of Minami in view Nakajima to include a pressure sensor capable of detecting a contact pressure between the variable length member and the substrate as taught in Basol because the 

Claim 10: Minami in view Nakajima and Basol teaches an adjusting mechanism capable of adjusting the pressure, based on the pressure detected by the pressure sensor (see e.g. [0054] of Basol).

Response to Arguments
Applicant’s arguments filed on 06/17/2021 with respect to the rejection(s) of the now amended the claim(s) under 35 USC 102 and 103 over Harris have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Minami in view Nakajima.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795